Citation Nr: 0702550	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-43 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from November 1950 to April 
1953.  He died in April 2004.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine. 

In June 2005, the appellant testified at a hearing before the 
RO.  And, in July 2006, the appellant testified at a Travel 
Board hearing before the undersigned Veterans Law Judge 
(VLJ).  Transcripts of those proceedings are of record.  

Unfortunately, further development is required before the 
Board can adjudicate the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  So, 
for the reasons discussed below, this claim is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.

The Board observes that the appellant's representative, in 
the February 2006 VA Form 646 and at the July 2006 Board 
hearing, raised a claim of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of Title 
38, United States Code, Section 1318 on behalf of the 
appellant.  However, this issue has not been adjudicated by 
the RO, and has not been developed for appellate 
consideration.  As such, it is referred to the RO for 
appropriate action.


REMAND

The appellant attributes the veteran's death to his service 
in the military.  The veteran's death certificate indicates 
that he died of respiratory failure due to chronic 
obstructive pulmonary disease (COPD).  The appellant contends 
that the fatal COPD was caused by the veteran's residuals of 
a gunshot wound to the chest during service, including his 
service-connected pleural cavity injuries.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  A preliminary review of the 
claims file does not indicate that the appellant has received 
adequate VCAA notice with regard to her claim of entitlement 
to service connection for the cause of the veteran's death.  
In this regard, the Board notes that a June 9, 2004 VCAA 
notice letter provided information only as to a death pension 
claim.  The Board also acknowledges that the appellant was 
informed in a July 2006 letter that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  In this 
regard, the Board notes that the fourth element, regarding 
the information necessary to establish a disability rating, 
is inapplicable to the present case, as this is a cause-of-
death claim.  

Although the RO obtained a VA medical opinion in August 2004 
as to the issue of whether the veteran's service-connected 
residuals of a gunshot wound to the chest, particularly his 
pleural cavity injuries, were a direct or contributory cause 
of the veteran's death, the Board finds that this medical 
opinion was insufficient.  In particular, the Board finds 
that the VA physician failed to provide a clear and coherent 
rationale for his opinion, and did not explain why he chose 
to accept or reject previous VA medical opinions on this 
subject (obtained pursuant to the veteran's claims for 
service connection of his COPD during his lifetime), some of 
which the appellant relied upon in support of her claim.  In 
June 1998, a VA medical opinion concluded that the veteran's 
service-connected residuals of a gunshot wound to the chest 
contributed to the veteran's COPD, in that the permanent 
pulmonary damage by his service-connected gunshot wound 
contributed to his shortness of breath.  In contrast, a 
January 1999 VA medical opinion indicated that the veteran's 
pulmonary function changes were due to nonservice-connected 
COPD and that his service-connected pleural cavity injuries 
did not contribute to his COPD because there was no evidence 
of an ongoing inflammatory process due to the injuries.  This 
VA physician concluded that the veteran's increased shortness 
of breath and poor pulmonary function test results were not 
related to his pleural cavity injuries.

Likewise, the August 2004 VA physician provided some 
conflicting statements related to his discussion of the 
medical opinion, without specific reference to the medical 
evidence he relied upon and without a clear explanation as to 
the significance of such factors.  In relevant part, he 
stated that the veteran's pleural cavity injuries produced a 
restricted defect upon pulmonary function testing, but that 
the veteran had a severe obstructive defect upon pulmonary 
function tests secondary to his nonservice-connected COPD.

As a result of these conflicting statements, and the absence 
of a fully reasoned rationale for the August 2004 VA 
physician's conclusion, the Board finds that a fully reasoned 
VA opinion would be useful in order to fairly adjudicate the 
appellant's claim.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the appellant a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103 (a) and 38 3.159(b).  
The letter must:  (a) inform her of the 
information and evidence that is 
necessary to substantiate her claim of 
entitlement to service connection for the 
cause of the veteran's death; (b) inform 
her of the information and evidence that 
VA will seek to provide; (c) inform her 
of the information and evidence she is 
expected to provide; and (d) request that 
she provide any evidence in her 
possession pertaining to her claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

2.  Request that the August 2004 VA 
physician provide a clear rationale for 
his opinion, distinguishing between the 
June 1998 and January 1999 VA physicians' 
opinions, in order to clarify his 
conclusion that the veteran's death from 
respiratory failure due COPD was not 
related to his service in the military, 
including to his service-connected 
pleural cavity injuries/residuals of a 
gunshot wound to the chest.  

In order to facilitate the provision of a 
complete rationale for his conclusions, 
the VA physician should review the 
relevant evidence in the claims file - 
including a complete copy of this remand 
and the aforementioned June 1998 and 
January 1999 medical opinions, as well as 
the veteran's medical, occupational, 
and social history prior to, during, and 
since his military service.  The examiner 
should discuss the medical basis of the 
opinion and cite to specific evidence in 
the record.  The report should be typed 
for clarity.

If, for whatever reason, it is not 
possible to have that same VA physician 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this important 
determination.  (Note:  If the latter 
situation arises, this will also require 
a full review of the veteran's claims 
file).

3.  If any development is incomplete, 
including if the examination report does 
not contain sufficient information to 
respond to the question posed, 
take corrective action before 
readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the appellant's 
claim in light of the additional evidence 
obtained.  If the benefit sought on 
appeal is not granted to her 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


